Citation Nr: 1118363	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylosis, lumbosacral spine. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1962 to September 1962, from October 1963 to February 1972 and from September 1975 to November 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted an increased rating for a back disability to 20 percent.  The Veteran appealed this evaluation. 

In October 2009, the Board remanded the matter to the RO via the Appeals Management Center (AMC) for additional development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

In a November 2006 VA progress note, the physician noted that the Veteran had not worked in the past year and was drawing disability.  It is unclear whether the Veteran was referring to Social Security Administration disability, worker's compensation or other private disability payments.  During a March 2007 VA medical examination, the Veteran related that he worked part time on a casino boat doing security.  In a statement dated in September 2007, the Veteran indicated that on July 7, 2007, he had a stroke and was unable to work.  During an April 2010 VA examination, the Veteran reported that he stopped working in 2007 due to a cerebrovascular accident and his back.  The Board notes that no disability records have been obtained by VA.  

While Social Security Administration (SSA) disability records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Thus, the Board finds that the RO should ascertain what type of disability payments the Veteran was referring to, and secure those records.  If is it determined the Veteran was in receipt of SSA disability benefits, the AMC/RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Similar development should be undertaken if the Veteran was receiving disability payments through another source.

The Board recognizes that the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In this case, the Veteran's claim for a TDIU arose in the context of his claim for an increased rating for his service-connected low back disability, filed in December 2005.  He asserted in his October 2006 substantive appeal that he is unemployable due to that disability.  Accordingly, the claim for a TDIU was raised as an element of the increased rating claim.  In such a case, when an appeal of the increased rating claim is perfected, the appropriate course of action would be to remand, rather than refer, the claim for a TDIU for further development.  

It should be noted in the context of considering the TDIU claim, that the Veteran has other service-connected disabilities, including right immersion foot, rated 30 percent disabling; left immersion foot, rated 30 percent disabling; bilateral hearing loss, rated 20 percent disabling; spondylosis, lumbosacral spine, rated 20 percent disabling; residuals of a left wrist fracture, rated 10 percent disabling; residuals of a right wrist fracture, rated 10 percent disabling; and noncompensable evaluations for: residuals of healed fractures of the 5th and 6th left rib, and varicose veins of the right and left lower extremities.

For these reasons, the Board finds that the record reasonably raises a claim of entitlement to TDIU, as part of the current appeal.  However, the Veteran has received no notification of the evidence needed to substantiate this claim, nor has it been adjudicated by the RO to date.  Such action will be needed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) for a TDIU claim are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back disorder since March 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  The AMC/RO should inquire of the Veteran whether, since the filing of his claim in December 2005, he has been in receipt of any disability benefits.  He should be requested to identify the source of any payments, whether SSA, worker's compensation, or other sources of disability payments.  Once he has provided this information, the AMC/RO should contact the appropriate authority and request copies of the administrative decision and all medical records considered in the Veteran's claim for disability benefits (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If any records are unavailable, a note to that effect should be placed in the claims file, and the Veteran and his representative so advised in writing.

4.  The Veteran should be afforded VA spine examination to assess the degree impairment caused by the spondylosis of the lumbosacral spine.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Spine Examination.  The physician should be requested to indicate: 
(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spondylosis of the lumbosacral spine precludes his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  
(b) If the physician concludes that the back disability alone does not preclude employment, a second opinion is requested as to whether all of the Veteran's service-connected disabilities (listed above) precludes his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  The examiner must describe the appellant's combined functional impairment from all of his service-connected disabilities, and expressly state how that combined impairment has affected the appellant's capacity for any physical or sedentary employment.  Adequate reasons and bases should be provided for any opinion rendered.  

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  Thereafter, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal since the November 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


